t c memo united_states tax_court daniel feaster petitioner v commissioner of internal revenue respondent docket no filed date daniel feaster pro_se david m mccallum for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner was an independent_contractor or a common_law_employee unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in south carolina at the time that he filed his petition from to petitioner was an accountant performing field auditing services for wm langer associates inc of the carolinas langer a company engaged in the business of insurance premium audits and inspections on date he provided to langer a completed form_w-4 employee’s withholding allowance certificate on date he signed an acknowledgment statement that was part of a langer employee job description the job description set forth requirements for among other things time limits on the performance of services for langer’s customers submission of completed work to langer’s office a minimum of three times weekly quality specifications control by langer over customer charges communication with the langer office progress reports submission of weekly itineraries closing out cases pay based on billable hours to be increased or decreased based on the employee’s overall job performance reimbursement of expenses and an explanation that employees would receive separate checks for taxable pay and non-taxable reimbursements and employee_benefits the description of job concluded with the following statement employees are sent cases to be completed and these cases are to be completed and returned to the office within the time restraints with the quality and time charges as shown in the above paragraphs federal state county and city taxes will be deducted from the employee pay as determined by the state in which they are domiciled immediately beneath the concluding job description the acknowledgment statement petitioner executed stated i have fully read and understand the expectations of this company in regard to my job description and agree to follow these guidelines as established by langer associates inc during langer paid petitioner dollar_figure in wages and withheld dollar_figure for federal_income_tax dollar_figure for social_security_tax and dollar_figure for medicare_tax langer reimbursed petitioner dollar_figure for expenses on his form_1040 u s individual_income_tax_return petitioner reported dollar_figure of gross_receipts and dollar_figure of net profits on schedule c profit or loss from business the gross_receipts included the wages received from langer petitioner deducted car and truck expenses office expenses travel and meals expenses and expenses for business use of his home in arriving at net profit he reported dollar_figure in self- employment_tax and attached an explanatory statement as follows to the reviewer of my tax_return i claim that only part of my self-employment_income is subject_to the self-employment_tax the basis of my claim is as follows some of my self-employment_income satisfies the first paragraph of the internal_revenue_service instructions for schedule se self-employment_tax document under the section income and losses not included in net_earnings_from_self-employment which reads salaries fees etc subject_to social_security or medicare_tax that you received for performing services one of my clients deducted fully-matched social_security and medicare_tax from the payments for my services the w-2 form attached to my form_1040 in this return attests to this claim my schedule se computes the self employment_tax on all other self employment income in the notice_of_deficiency the expenses claimed on schedule c were disallowed with the following explanation schedule c or schedule c-ez expenses used to reduce income only statutory_employee income can be offset by expenses reported on schedule c profit or loss from business or schedule c-ez since your employer did not indicate on form_w-2 wage and tax statement that you were a statutory_employee we can not allow the expenses used to offset that income on schedule c or schedule c-ez if this is incorrect please send us a statement from your employer s verifying that you are a statutory_employee if you are not a statutory_employee you must include the income as wages on your tax_return allowable related expenses on form_2106 employee business_expenses can be claimed as an itemized_deduction on schedule a opinion an individual performing services as an employee may deduct expenses_incurred in the performance of services as an employee as miscellaneous_itemized_deductions on schedule a itemized_deductions to the extent the expenses exceed percent of the taxpayer’s adjusted_gross_income sec_62 sec_63 d a and b a itemized_deductions may be limited under sec_68 and may have alternative_minimum_tax implications under sec_56 an individual who performs services as an independent_contractor is entitled to deduct expenses_incurred in the performance of services on schedule c and is not subject_to limitations imposed on miscellaneous_itemized_deductions a statutory_employee under sec_3121 is not an employee for purposes of sec_62 and may deduct business_expenses on schedule c see rosemann v commissioner tcmemo_2009_185 revrul_90_93 1990_2_cb_33 petitioner does not claim that he is a statutory_employee and in any event our determination of status would be the same under rules applicable to statutory employees see eg rosato v commissioner tcmemo_2010_ petitioner argues that in he was entitled to deduct business_expenses on schedule c because he was an independent_contractor respondent contends that petitioner was a common_law_employee in neither party has identified any dispute as to the expenses petitioner claimed and petitioner has not presented any evidence of deductions to which he is entitled that respondent has not allowed under these circumstances we apply common_law rules to determine whether the taxpayer is an employee 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir whether an individual is an employee must be determined on the basis of the specific facts and circumstances involved weber v commissioner f 3d pincite 89_tc_225 affd 862_f2d_751 9th cir 64_tc_974 relevant factors include the degree of control exercised by the principal which party invests in the work facilities used by the worker the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal's regular business the permanency of the relationship the relationship the parties believed they were creating and the provision of employee_benefits see weber v commissioner f 3d pincite 117_tc_263 we consider all of the facts and circumstances of each case and no single factor is determinative weber v commissioner f 3d pincite ewens miller inc v commissioner supra pincite although not the exclusive inquiry the degree of control exercised by the principal over the worker is the crucial test in determining the nature of a working relationship see 538_us_440 104_tc_140 to retain the requisite degree of control_over a worker the principal need not direct the worker’s every move it is sufficient if the right to do so exists weber v commissioner f 3d pincite see sec_31_3401_c_-1 employment_tax regs petitioner signed his job description acknowledging his agreement to follow guidelines established by langer with respect to time limits for cases to be completed frequency of submissions of completed work to the office quality of work charges to the customer communication with langer status or progress reports submission of itineraries and closing cases petitioner testified that he was not very good about complying with his obligations under the agreement to communicate with langer nonetheless we conclude that langer exercised or had the right to exercise control_over petitioner in the performance of his services for langer the fact that a worker provides his or her own tools or owns a vehicle that is used for work is indicative of independent_contractor status ewens miller inc v commissioner supra pincite citing 900_f2d_49 5th cir additionally maintenance of a home_office is consistent with independent_contractor status although alone it does not constitute sufficient basis for a finding of independent_contractor status see colvin v commissioner tcmemo_2007_157 affd 285_fedappx_157 5th cir the opportunity for profit or loss indicates nonemployee status simpson v commissioner supra pincite earning an hourly wage or fixed salary indicates that an employer-employee relationship exists see kumpel v commissioner tcmemo_2003_265 petitioner testified that he had to provide his own internet service and that he worked out of his home incurring office expenses he acknowledged that he was offered hotel meal and vehicle mileage reimbursement and that he was reimbursed for some trip expenses during he was paid on an hourly basis and his pay was subject_to increase or decrease depending on langer’s assessment of his performance there is no indication that he had an opportunity for profit or risk of loss from his activities on balance none of these factors supports a conclusion that petitioner was an independent_contractor where the principal retains the right to discharge a worker it is indicative of an employer-employee relationship see colvin v commissioner supra petitioner testified that the relationship could have been terminated at any time where work is part of the principal’s regular business it is indicative of employee status see simpson v commissioner supra pincite rosemann v commissioner tcmemo_2009_185 petitioner’s auditing services were so far as the record reflects the type of services that langer’s business provided permanency of a working relationship is indicative of common_law_employee status see rosemann v commissioner supra petitioner worked for langer years before and years after the year in issue the lengthy working relationship between petitioner and langer weighs in favor of petitioner’s being a common_law_employee langer obviously considered petitioner a common_law_employee the written_agreement is unambiguous in describing the relationship as that of employer employee and langer provided petitioner a form_w-2 wage and tax statement for and withheld federal and state income taxes and social_security and medicare taxes from petitioner’s pay see 63_tc_621 petitioner testified that he did not object to withholding from his compensation and agreed to langer’s payroll practices after he was advised that langer’s accountant had advised employee treatment he acknowledged that they never changed the employer-employee records for me even though he asserted that other auditors were treated as independent contractors before and after he was hired unfortunately for petitioner the most persuasive evidence in this record is the documentation including the job description that he signed and the tax reporting by langer that evidence leads to the conclusion that petitioner was an employee_benefits such as health insurance life_insurance and retirement plans are typically provided to employees weber v commissioner t c pincite petitioner admits that those benefits were available to employees who worked extra hours but he denies that he ever received any of those benefits the availability of the benefits suggests employee status but whether or not they were actually paid is not determinative here considering the record and weighing the factors we conclude that petitioner was a common_law_employee of langer in and he was not entitled to claim deductible expenses on schedule c to reflect the foregoing decision will be entered for respondent
